Defendant was convicted of possessing intoxicating liquor. Exceptions before sentence present the question that the evidence against him was procured by an unlawful search of his premises, and therefore ought not to have been received. Defendant conducted what was known as a soft drink place. *Page 560 
Complaints were made to the sheriff to the effect that intoxicating liquor was being dispensed there. A back way was used commonly by patrons of the place. The sheriff, concealed near the back way and back door, watched. He saw persons leave under the influence of liquor. He discovered the place where the liquor was hidden, a "cubby-hole" behind the building and partially covered by roofing paper, in which he saw the defendant, several times, place a two-quart glass can. Entering by the back way the officer, through the opening, saw the can and there detected the odor of moonshine whisky. He returned to his hiding. Presently defendant came again for the can. The sheriff came out and called "Stop, John Mushlock." Defendant threw the can from him and ran. The officer recovered some of the whisky and some of the broken glass, which were received in evidence.
The officer knew from such information so received that defendant was committing a felony in his presence. The knowledge was gained without unlawful search. In principle the case is like People v. Chomis, 223 Mich. 289; People v.Woodward, 220 Mich. 511.
Affirmed and judgment advised.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. *Page 561